Case 5:16-cv-00370-RCL Document 64 Filed 04/03/19 Page 1 of 3

THE UNITED STATES DlSTRlCT COURT
THE VVESTERN DlSTRlCT OF TEXAS
SAN ANTONlO Dl\/lSlON

BRENDA H. SOLlZ, individually and as
Representati\/e of the Estate of TOl\/lAS
FLORES SOLIZ, JR.

Plaintit‘f,

\/S. Cl\/lt. NO. SA-16-CV-00370-DAE

THE UN|TED STATES OF AMER]CA,

(»O'?C.O’JCO'>CU'JLO’)¢O'}CO'JCO'J(»O'JLO')

Defendant.

PLA|NT|FF’S RESPONSE {N OPPOSlTION TO THE DEFENDANT’S
N!OT!ON FOR LEAVE TO AIVIEND THE DEFENDANT’S PROPOSED
F|NDlNGS OF FACT AN{J CONCLUS|ONS OF LAW

l\low comes the Plaintiff, BRENDA H. SOl_lZ, in the above and styled cause and
files this her Response in Opposition to the Defendant’s l\/iotion for Leave to Amend the
Defendant’s Proposed Findings of Fact and Conclusions of LaW, and in such regard
Would show unto the Court as follows:

Tcrnas Soliz died from an undiagnosed ruptured cerebral artery aneurysm over
four years ago, on l\/larch 17, 2015. Prior to the start of the trial on l\/lonclay, February
25, 2019, both parties filed their proposed Findings of Fact and Conclusions cf l_aW, in
accordance With the Ccurt’s Pre~Trial Order. On Thursday atternoon, Fel:)ruary 28,
2019, upon conclusion ot the evidence, both the Plaintitf and the Detehdant rested and
closed F’rior to closing the Defendant’s attorney_did not request leave of Court to file
Amended or Supplemental Findings of Fact and Conclusicns of l_aW, and did not
inform the Court that the Detendant intended to make such a request in the near future

After closing, both the Piaintiff and Defendant waived summation. At that point the

Case 5:16-cv-00370-RCL Document 64 Filed 04/03/19 Page 2 of 3

trial was conciuded, and the Ccurt, as the finder of facts, adjourned the trial and retired
to deliberate upon the evidence toward reaching a verdict in the case

l\low, for the first time more than_one month into the Court’s deliberations on the
evidence in this caseT the Defendant has filed a l\/lotion to Amend its’ proposed Findings`
of Fact and Conclusions of l_aw. The Defendant did not file a l\/lotion to Reopen tor
Additional Evidence. The Detendant’s motion is nothing more than an attempt to submit
an out of time written summation in order to re-argue selected evidence which it
considers favorable to its’ defense Some of these favorable “Facts” are cited to
documents which were not admitted into evidence This motion constitutes an attempt
to improperly influence the Ccurt’s verdict while the Ccurt’s deliberation on the evidence
is ongoing if the Ccurt wanted or needed the parties to submit written summations of
the evidence the Ccurt would have ordered the written summations when the trial was
conciuded on February 28, 2019, or soon thereafterl `l`he Ccurt has issued no such
order. Even though this case was a bench trial, it was still a trial. The Plaintiff is
unaware of any l'-`ederal Rule of Civil Procedure that permits a party to argue its case to
the finder of facts by submitting its selected written summation of the evidence once the
finder of facts has begun its deliberations and is more than a month into reviewing the
evidence toward reaching a verdict in the case The Defendant has cited no authority
which would allow written summation of selected evidence to be submitted white the
evidence is under dellberatlon, even in a bench trial Plaintiff objects to the Defen_dant’s
l\/lotion to Arnend as being illegal, improper and unfairly prejudicial. Tomas Soliz’s
premature wrongful death occurred over tour years ago. The Plaintiff is entitled to

finality and closure of this emotionally painful event, not additional delay in obtaining a

Case 5:16-cv-OO370-RCL Document 64 Filed 04/03/19 Page 3 of 3

resolution and justice Accordingly, the P|aintiff requests that the Defendant’s l\/lotion to
Amend its proposed Findings of Fact and Conclusions of Law be denied.
VVHEREFORE, PREl\/llSlS CONSIDERED, the Plaintiff requests that the

Defendant’s |\/lotion to Amend its Proposed Findings of Fact and Conclusions of Law,
be, in all respects, DENlED, and for such other and further relief, both general and
special, at law and in equity, the which the Plaintiff may show herself to be justly
enUUed.

Respectfu|ly submitted,

LAW OFFlCES OF JEFFREY C. ANDERSON

9601 l\/chllister Freeway, Suite 1250

San /-\ntonio, Te><as 78216

(210) 340-8880 (210) 340-8885 FAX
gra@texasla wfirm. com

        

Y C. A ERSON
E BAR NO. 01190500
ATTORNEY FOR PLAINTIFF

   

CERT|F|CATE OF SERVICE

l, Jeffrey C. Anderson hereby certify that a true and correct copy of the above
and foregoing document has been served by the Court's Cl\/l/ECF system on this the 3rd
day of April 2019 to the following:

l\/lr. Clayton R. Diedrichs

l\/ls. Faith Johnson Lowry
Assistant U.S. Attorney

601 N.VV. Loop 4l0, Suite 600
San Antonio, Texas 7 216-551

 
 
  

¢%_\

y?’%nupsnsor\i

